Citation Nr: 1307333	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder with missed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2005.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  Following the issuance of that decision, the Veteran relocated to Tennessee and her claims file was permanently transferred to the Nashville RO.

When this case was before the Board in May 2012, it was remanded for a Board hearing.  It is now before the Board for further appellate action.

The Veteran requested a Board hearing in her December 2009 VA Form 9.  The hearing was scheduled for November 27, 2012, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why she was unable to appear for the scheduled hearing, and she has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets having to remand the Veteran's claim; however, this remand is necessary to ensure that the Veteran receives all consideration due to her under the law.

The Veteran claims that her current psychiatric disabilities are due to her military service.  The Veteran was afforded a VA examination in April 2009.  The examiner stated that no causal link between the Veteran's military service and her current mental disorder could be conclusively stated in absence of review of the claims file.  In May 2009, the examiner was provided the claims file for review.  After reviewing the Veteran's service treatment records, the examiner concluded that no available data in the file indicated a post traumatic reaction to danger.  He also noted no indication of psychological disturbance or psychiatric treatment in the chart.  The examiner concluded that the available evidence did not support PTSD and that a diagnosis of adjustment disorder was more likely, but that it was probably rooted more in current life circumstances.  The examiner did not provide an opinion as to whether the Veteran's current psychiatric disabilities began during her military service.  The examiner also did not comment on a statement made by the Veteran in her January 2005 separation examination in which she reports having problems with sadness and mood swings since returning from Iraq.  For these reasons, the Board finds that a new examination is warranted.  

Furthermore, in a July 2008 VA treatment record, the Veteran reported experiencing military sexual trauma.  Specifically, she reported that she had been raped once.  The Board does not find that a simple addendum to the April 2009 examination would be enough as the Veteran would need another opportunity with the examiner to explain the military sexual trauma.  

As the Veteran's claim for service connection for psychiatric disabilities could at least in part be based on assault in service, another notice pursuant to 38 C.F.R. § 3.304(f)  pertaining to alternate sources of evidence should be provided. 

A July 2008 VA treatment record notes that the Veteran was prescribed Paxil and Wellbutrin in 2006.  Records of psychiatric treatment in 2006 are not included in the file.  It is unclear whether this treatment was through the VA or through a private psychologist.  In her claim form, the Veteran reported that she was treated by Dr. Bersosa from February 2004.  These records are highly relevant to her claim and an attempt to obtain these records should be made.  VA should obtain and include in the Veteran's VA claims folder all VA treatment records from all VA treatment facilities that are not already included in the folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how to substantiate her claim for service connection for PTSD on the basis of personal assault.  See 38 C.F.R. § 3.304(f)(5). Request that she provide information concerning reported military sexual trauma in service.

2.  Ask the Veteran to identify any additional, relevant private treatment records that she wants VA to help her obtain, to include the records of Dr. Bersosa.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

Specifically, ask the Veteran to provide treatment records or authorization to obtain records from 2006 when she was prescribed Wellbutrin and Paxil.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain any additional VA treatment records pertaining to the Veteran's psychiatric disorder, including records dated from March 2005.

4.  After the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

(a) The examiner must express an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed PTSD is related to service, to include as a result of military sexual trauma, personal assault, or fear of hostile military or terrorist activity.  With respect to personal assault/military sexual trauma, the examiner should address whether a personal assault occurred.  In this regard, the examiner's attention is directed to the Veteran's reports of experiencing sadness and mood swings since returning from Iraq in January 2005.   

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other psychiatric disorder, including major depressive disorder, depression, and adjustment disorder began in or is otherwise related to active service.  In that regard, the examiner's attention is directed to her January 2005 separation examination in which she reports having problems with sadness and mood swings since returning from Iraq.  She also reports being prescribed Paxil and Wellbutrin in 2006.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection with consideration of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


